Citation Nr: 1726776	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-02 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to March 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2016, the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  In February 2017, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A March 2009 rating decision denied service connection for hearing loss.  The Veteran was notified of this decision but did not initiate an appeal, and no new and material evidence was received within one year of notice of that decision.

2.  The evidence received since the March 2009 final denial of service connection for hearing loss, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss. 

3.  Resolving reasonable doubt in the favor of the Veteran, the Veteran has tinnitus that began in service.






CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016).

2.  Evidence received since the March 2009 rating decision is not new and material; therefore, the claim is denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter dated in January 2011 for the hearing loss claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist by obtaining relevant service treatment and other relevant medical evidence.  In February 2017, the Veteran participated in a video conference hearing.  The VLJ left the record open for 60 days so that the Veteran could submit additional evidence to support his claims.  No additional evidence regarding hearing loss has been received.  

Neither the Veteran nor his representative identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the claim for hearing loss may be considered.
II.  Analysis

A.  New and Material Evidence 

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead, should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.   

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection, as this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran's original claim for service connection for bilateral hearing loss was denied in a March 2009 rating decision.  The RO determined that there were no complaints of hearing loss in the Veteran's service treatment records, and there was no current diagnosis of hearing loss.  

The Veteran did not file a Notice of Disagreement (NOD) within one year of the RO's rating decision.  Moreover, no new and material evidence was received within one year of notice of that decision.  Accordingly, the May 2009 rating decision is final.  38 U.S.C.A. § 7105(c).

At the time of the March 2009 denial, the evidentiary record included the Veteran's assertions, service treatment records, and treatment records from the VAMC in Atlanta.  In a January 2009 VA audiology consult record, it was noted that the Veteran was unable or unwilling to provide valid voluntary responses to pure-tone-air-conduction stimuli.

In December 2010, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss.  

The evidence received since the March 2009 denial includes the Veteran's factual assertions, VA treatment records, and VA examinations.  The Veteran's assertions are essentially duplicative of those made prior to the March 2009 final denial.  The February 2011 VA examination results revealed normal hearing bilaterally that did not meet the criteria to establish service connection under 38 C.F.R. § 3.385.  The Veteran also had a DBQ examination in October 2015, but the examiner indicated that pathology of hearing loss could not be verified due to inconsistencies in Veteran's volunteered responses after reinstruction and retest.  Thus, there is still no current diagnosis of bilateral hearing loss.

Considered together, the evidence received after the March 2009 denial does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  Accordingly, the Board finds that new and material evidence has not been received, and the claim is not reopened.

B.  Service Connection

To establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) applies.

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

The Veteran's service treatment records did not contain complaints, treatment, or diagnosis for tinnitus.  

In a January 2009 VA audiological consult record, the Veteran stated that he had ringing in both ears 100 percent of the time, and the ringing was moderately annoying. 

In February 2011, the Veteran was afforded a VA examination.  The examiner performed an in-person interview and reviewed the claims file.  The Veteran experienced humming or buzzing/ringing type noise in his ears which made it difficult to hear certain words.  The Veteran stated that he first noticed the ringing in his ears in 1988.

The examiner concluded that it is likely as not that the tinnitus is associated with another medical condition.  Based on the available information, the examiner could not determine the etiology of the tinnitus without resorting to speculation.  

In October 2015, the Veteran was afforded another VA examination.  Because of inconsistencies in the Veteran's volunteered responses, the examiner could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  

During his February 2017 hearing the Veteran testified that while in the military, he went to sickcall regarding his hearing loss and ringing in his ears.  He was told that it was normal.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.  

The record shows that the Veteran currently has a diagnosis of tinnitus.  The first element of service connection has been met.  The Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, in February 2011, the VA medical examiner confirmed a diagnosis of tinnitus.

With regard to the second element of service connection, an in-service injury, the Veteran reported tinnitus as a result of acoustic trauma from his in-service noise exposure.  The Board has no reason to doubt the Veteran's reports that he was exposed to acoustic trauma during service.  

Regarding the third element of service connection, nexus, the Veteran has written multiple statements and also testified during a Board hearing that he has had tinnitus since his service.  As a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.

The Board acknowledges that the February 2011 VA examiner opined that it is likely as not the Veteran's tinnitus is associated with another medical condition, and the October 2015 examiner noted that there was no pathology to render a diagnosis.  The examiners could not determine the cause of the Veteran's tinnitus without resorting to speculation.  As noted above, the Board has determined that the Veteran is credible with respect to his contention that he has had tinnitus since service.  See Layno v. Brown, 6 Vet. App. at 470.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's tinnitus disability began during his service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The petition to reopen the previously disallowed claim for service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


